DETAILED ACTION
1.    	This action is responsive to communication filed on 07 April 2021, with acknowledgement of an original application filed on 24 September 2018.

2.    	Claims 1-15 are currently pending. Claims 1 and 7 are in independent forms. Claims 1-2 and 6-15 has been amended.

Information Disclosure Statement
3.    	The information disclosure statements (IDS's) submitted on 02/02/2021 and 03/16/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.    The drawings filed on 09/24/2018 are accepted by the examiner.

Response to Arguments
5.    	Applicant's arguments filed on 07 April 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7.	Claims 1-5, 7, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Patent Application Publication No. 2014/0220894 (hereinafter Chen)  in view of Hallowell et al. US Patent Application Publication No. 2012/0238216 (hereinafter Hallowell).
Regarding claim 1, Hallowell discloses a method comprising:
storing, by a pairing approval server, a set of device pairings, where each device pairing indicates a pair of Bluetooth devices that are authorized to connect with one another via bluetooth (see Chen par. 0018, The Bluetooth server 10 has a server identification code (SIC), the first Bluetooth client 20 has a first client identification code (FCIC), and the second Bluetooth client 30 has a second client identification code (SCIC). The SIC, FCIC and SCIC can be the only universal unique identifier (UUID) of the Bluetooth devices respectfully. A Bluetooth device uses the UUID to identify the other Bluetooth device that is pairing with itself. Each of the Bluetooth server 10, the first Bluetooth client 20 and the second Bluetooth client 30 has an information storing area used to store the UUID after the Bluetooth device is paired with the other);
 “receiving, by the pairing approval server, an authorization signal from a first Bluetooth device, where the authorization signal seeks approval to connect to a second Bluetooth device over a Bluetooth connection, wherein the pairing approval server, the first Bluetooth device, and the second Bluetooth device are different devices” (see Chen Fig. 2, pars. 0019-0024, the Bluetooth server 10 and the first Bluetooth client 20 are paired. In other words, the Bluetooth server 10 has the server pairing information and the first Bluetooth client 20 has the first client pairing information. The server pairing information at least includes the first client identification code of the first Bluetooth client 20. As stated above, the Bluetooth server 10 uses the first client identification code to identify the Bluetooth device that is paired with itself. The first Bluetooth client 20 can then transmit the second client identification code to the Bluetooth server 10 (S64) and the Bluetooth server 10 receives the second client identification code in step S50, and saves the second client identification code to the server pairing information of the Bluetooth server 10 in step S52);
Chen does not explicitly discloses responsively determining, by the pairing approval server, whether the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device; responsive to determining that the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device, providing, by the pairing approval server to the first Bluetooth device an approval signal indicating that the first Bluetooth device is authorized to connect to the second Bluetooth device.
However, in analogues art, Hallowell discloses responsively determining, by the pairing approval server, whether the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device (see Hallowell par. 0043, the two devices can enter the Inquiry step 601. Thus, the identity of the other device is determined using standard BT methods instead of RFID, bar code, GPS, etc. Once the identity of the other BT device is known, this identity is communicated to the server 405 to obtain the secret data. If the server determines that the first BT device has access privileges to communicate with the other BT device, then the server can reply with the BT parameters of the other device. Subsequently, the first BT device can use the BT parameters of the other device to establish communication with the other BT device);  responsive to determining that the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device, providing, by the pairing approval server to the first Bluetooth device an approval signal indicating that the first Bluetooth device is authorized to connect to the second Bluetooth device (see Hallowell par. 0006, A first Bluetooth device can have a virtual Bluetooth device associated with it. A virtual Bluetooth device can include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices. The first and second Bluetooth devices can be fixed or mobile devices. The first Bluetooth device can be configured to allow a Bluetooth connection with the second Bluetooth device only if the second Bluetooth device has the Bluetooth parameters associated with the first Bluetooth device). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 2, Chen in view of Hallowell discloses the method of claim 1, 
Hallowell further discloses responsive to determining that the pair of Bluetooth devices of no device pairing includes the first Bluetooth device and the second Bluetooth device providing, by the pairing approval server to the first Bluetooth device, a rejection signal indicating that the first Bluetooth device is not authorized to connect with the second Bluetooth device (see Hallowell par. 0044, if the requesting Bluetooth device had permission to access some device in the past but does not own such privileges anymore, the administrator server can deny the request for virtual device parameters corresponding to that device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 3, Chen in view of Hallowell discloses the method of claim 1, 
Hallowell further discloses where the device pairings identify Bluetooth devices that are authorized to connect using unique device identifiers associated with specific physical Bluetooth devices (see Hallowell par. 0031, the mobile device can include a scanner, such as a bar code scanner, while the fixed device can have its own identity encoded in a machine readable format, such as a bar code, affixed on or near the fixed device. The mobile device 251 can then use the scanner to scan the identity of the fixed device. Alternatively, other ways of identification, such as radio frequency identification (RFID) devices, infra-red (IR) badges, laser readable IDs, etc., can also be employed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 4, Chen in view of Hallowell discloses the method of claim 1, 
Hallowell further discloses where the device pairings identify Bluetooth devices that are authorized to connect using device classifications (see Hallowell par. 0024, To be able to communicate with fixed device 202 only, the mobile device 251 can assume the identity defined by the parameters stored in VMD2 212. Mobile device 251 can then wirelessly transmit connection initiation messages having an access code that is derived from the destination address of the fixed device 202 as specified in VMD2 212. Fixed device 203 is in the vicinity of mobile device 251, and can also receive these connection initiation messages. However, fixed device 203 will ignore these messages because the access code of the messages will not match the address of fixed device 203. Consequently, mobile device 251 can potentially establish connection only with fixed device 202).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 5, Chen in view of Hallowell discloses the method of claim 1, 
Hallowell further discloses where the authorization signal is received from the first Bluetooth device after the first Bluetooth device receives a handshake request from the second Bluetooth device (see Hallowell pars. 0007-0008, once the Bluetooth device has been identified, the identity of the Bluetooth device can be sent to the administrator server with a request for its associated virtual Bluetooth device. The administrator server can reply based on access privileges).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 7, Chen discloses a pairing approval server (Fig. 1, bluetooth server) comprising: 
“a data store to store a set of Bluetooth device pairings that each indicate a pair of Bluetooth devices that are authorized to connect” (see Chen par. 0018, The Bluetooth server 10 has a server identification code (SIC), the first Bluetooth client 20 has a first client identification code (FCIC), and the second Bluetooth client 30 has a second client identification code (SCIC). The SIC, FCIC and SCIC can be the only universal unique identifier (UUID) of the Bluetooth devices respectfully. A Bluetooth device uses the UUID to identify the other Bluetooth device that is pairing with itself. Each of the Bluetooth server 10, the first Bluetooth client 20 and the second Bluetooth client 30 has an information storing area used to store the UUID after the Bluetooth device is paired with the other);
A processor, and a memory storing instructions executable by the processor (see Chen Fig. 1, bluetooth server 10, bluetooth clients 20 and 30) to:
“receive an authorization request signal from a first Bluetooth device requesting permission to communicate with a second Bluetooth device over Bluetooth, wherein the pairing approval server, the first Bluetooth device, and the second Bluetooth device are different devices” (see Chen Fig. 2, pars. 0019-0024, the Bluetooth server 10 and the first Bluetooth client 20 are paired. In other words, the Bluetooth server 10 has the server pairing information and the first Bluetooth client 20 has the first client pairing information. The server pairing information at least includes the first client identification code of the first Bluetooth client 20. As stated above, the Bluetooth server 10 uses the first client identification code to identify the Bluetooth device that is paired with itself. The first Bluetooth client 20 can then transmit the second client identification code to the Bluetooth server 10 (S64) and the Bluetooth server 10 receives the second client identification code in step S50, and saves the second client identification code to the server pairing information of the Bluetooth server 10 in step S52);
 Chen does not explicitly discloses responsively determine whether the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device; response to determining that the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device provide a permission signal to the first Bluetooth device indicating that the first Bluetooth device to communicate with the second Bluetooth device.
However, in analogues art, Hallowell discloses responsively determine whether the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device (see Hallowell par. 0043, the two devices can enter the Inquiry step 601. Thus, the identity of the other device is determined using standard BT methods instead of RFID, bar code, GPS, etc. Once the identity of the other BT device is known, this identity is communicated to the server 405 to obtain the secret data. If the server determines that the first BT device has access privileges to communicate with the other BT device, then the server can reply with the BT parameters of the other device. Subsequently, the first BT device can use the BT parameters of the other device to establish communication with the other BT device);  response to determining that the pair of Bluetooth devices of any device pairing includes the first Bluetooth device and the second Bluetooth device provide a permission signal to the first Bluetooth device indicating that the first Bluetooth device to communicate with the second Bluetooth device (see Hallowell par. 0006, A first Bluetooth device can have a virtual Bluetooth device associated with it. A virtual Bluetooth device can include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices. The first and second Bluetooth devices can be fixed or mobile devices. The first Bluetooth device can be configured to allow a Bluetooth connection with the second Bluetooth device only if the second Bluetooth device has the Bluetooth parameters associated with the first Bluetooth device). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 13, Chen in view of Hallowell discloses the pairing approval server of claim 7, 
Hallowell further discloses where the instructions are executable by the processor to further: responsive to determining that the pair of Bluetooth devices of no device pairing includes the first Bluetooth device and the second Bluetooth device provides a rejection signal to the first Bluetooth device indicating that the first Bluetooth device and the second Bluetooth device are not authorized to connect (see Hallowell par. 0044, if the requesting Bluetooth device had permission to access some device in the past but does not own such privileges anymore, the administrator server can deny the request for virtual device parameters corresponding to that device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

Regarding claim 14, Chen in view of Hallowell discloses the pairing approval server of claim 7, 
Hallowell further discloses where Bluetooth devices are identified in the data store based on unique device identifiers and where the authorization request signal includes a unique device identifier associated with the first Bluetooth device and a unique device identifier associated with the second Bluetooth device (see Hallowell par. 0031, the mobile device can include a scanner, such as a bar code scanner, while the fixed device can have its own identity encoded in a machine readable format, such as a bar code, affixed on or near the fixed device. The mobile device 251 can then use the scanner to scan the identity of the fixed device. Alternatively, other ways of identification, such as radio frequency identification (RFID) devices, infra-red (IR) badges, laser readable IDs, etc., can also be employed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hallowell into the system of Chen to include Bluetooth parameters and values that when adopted by a second Bluetooth device, would allow the first and second Bluetooth devices to begin communicating as already paired devices (see Hallowell Abstract). 

8.	Claims 6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Patent Application Publication No. 2014/0220894 (hereinafter Chen) in view of Hallowell et al. US Patent Application Publication No. 2012/0238216 (hereinafter Hallowell) in further view of Kiukkonen et al. US Patent Application Publication No. 2013/0309971 (hereinafter Kiukkonen).
Regarding claim 6, Chen in view of Hallowell discloses the method of claim 1, 
Chen in view of Hallowell does not explicitly discloses receiving, by the pairing approval server a revocation signal associated with a revoked device pairing; and when the first Bluetooth device was authorized to connect to the second Bluetooth device based on the authorized the device signal, providing, by the pairing approval server, a disconnection signal to the first Bluetooth device that causes the first Bluetooth device to terminate a connection to second Bluetooth device.
However, in analogues art, Kiukkonen discloses receiving a revocation signal associated with a revoked device pairing (see Kiukkonen par. 0078, revoking, by the control node, the access rights to the network, when the first device or the second device is no longer within coverage of the wireless short-range communication network); and when the first Bluetooth device was authorized to connect to the second Bluetooth device based on the authorized the device signal, providing a disconnection signal to the first Bluetooth device that causes the first Bluetooth device to terminate a connection to second Bluetooth device (see Kiukkonen par. 0047, receiving, by the guest device, a revocation of the access rights to the network from the control node, when the guest device or the first device is no longer within coverage of the wireless short-range communication network). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kiukkonen into the system of Chen and Hallowell to receive a revocation of the access rights to the network from the control node, when the apparatus or the first device is no longer within coverage of the wireless short-range communication network (see Kiukkonen par. 0062). 

Regarding claim 8, Chen in view of Hallowell discloses the pairing approval server of claim 7, 
Chen in view of Hallowell does not explicitly discloses where the first Bluetooth device transmits the authorization request signal prior to completing handshaking with the second Bluetooth device. 
However, in analogues art, Kiukkonen discloses where the first Bluetooth device transmits the authorization request signal prior to completing handshaking with the second Bluetooth device (see Kiukkonen claim 11, receiving, by the guest device, access rights to the wireless short-range communication network from the control node, subject to one or more rules indicating that the access rights are to be granted to the guest device only while the guest device and the first device are within coverage of the wireless short-range communication network). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kiukkonen into the system of Chen and Hallowell to include access rights for a second device are to be granted only when the first device is present within coverage of the wireless short-range communication network (see Kiukkonen par. 0009). 

Regarding claim 9, Chen in view of Hallowell in further view of Kiukkonen discloses the pairing approval server of claim 8, 
Kiukkonen further discloses where the permission signal causes the first Bluetooth device to complete handshaking with the second Bluetooth device (see Kiukkonen par. 0029, wherein the access grant message comprises one or more rules indicating that access rights for a second device are to be granted only when the apparatus is present within coverage of the wireless short-range communication network).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kiukkonen into the system of Chen and Hallowell to include access rights for a second device are to be granted only when the first device is present within coverage of the wireless short-range communication network (see Kiukkonen par. 0009). 

Regarding claim 15, Tan in view of Hallowell discloses the pairing approval server of claim 7, 
Chen in view of Hallowell does not explicitly discloses where the instructions are executable by the processor to further: detect a revocation of a member of the set of Bluetooth device pairings, and transmit a disconnection signal to the first Bluetooth device in response to the revocation of the member of the set of Bluetooth device pairings, where the disconnection signal causes the first Bluetooth device to terminate a connection with the second Bluetooth device. 
However, in analogues art, Kiukkonen discloses a revocation module to detect a revocation of a member of the set of Bluetooth device pairings, and to transmit a disconnection signal to the first Bluetooth device in response to the revocation of the member of the set of Bluetooth device pairings, where the disconnection signal causes the first Bluetooth device to terminate a connection with the second Bluetooth device (see Kiukkonen par. 0078, 0047, revoking, by the control node, the access rights to the network, when the first device or the second device is no longer within coverage of the wireless short-range communication network, receiving, by the guest device, a revocation of the access rights to the network from the control node, when the guest device or the first device is no longer within coverage of the wireless short-range communication network);
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kiukkonen into the system of Chen and Hallowell to receive a revocation of the access rights to the network from the control node, when the apparatus or the first device is no longer within coverage of the wireless short-range communication network (see Kiukkonen par. 0062). 

9.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Patent Application Publication No. 2014/0220894 (hereinafter Chen) in view of Hallowell et al. US Patent Application Publication No. 2012/0238216 (hereinafter Hallowell) in further view of Huang et al. US Patent Application Publication No. 2016/0007144 (hereinafter Huang).
Regarding claim 10, Chen in view of Hallowell discloses the pairing approval server of claim 7, 
Chen in view of Hallowell does not explicitly discloses where the first Bluetooth device transmits the authorization request signal after completing handshaking with the second Bluetooth device and prior to taking an action associated with device functionality of at least one of the first Bluetooth device and the second Bluetooth device.
However, in analogues art, Huang discloses where the first Bluetooth device transmits the authorization request signal after completing handshaking with the second Bluetooth device and prior to taking an action associated with device functionality of at least one of the first Bluetooth device and the second Bluetooth device (see Huang pars. 0009-0016, receiving, by using the Bluetooth connection, a network access request sent by the Bluetooth terminal, if the Bluetooth terminal is an authorized device, activating a Bluetooth network sharing function automatically and forwarding the network access request to a wide area network. performing Bluetooth pairing with the Bluetooth terminal, and during a process of the Bluetooth pairing, receiving an authorization request sent by the Bluetooth terminal).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Chen and Hallowell to perform Bluetooth pairing with the Bluetooth terminal, and during a process of the Bluetooth pairing, receive an authorization request sent by the Bluetooth terminal (see Huang par. 0027). 

Regarding claim 11, Chen in view of Hallowell in further view of Huang discloses the pairing approval server of claim 10, 
Huang further discloses where the permission signal causes the first Bluetooth device to take an action associated with at least one of the first Bluetooth device and the second Bluetooth device (see Huang par. 0039, if the Bluetooth terminal is an authorized device, activating a Bluetooth network sharing function automatically and forwarding the network access request to a wide area network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Chen and Hallowell to perform Bluetooth pairing with the Bluetooth terminal, and during a process of the Bluetooth pairing, receive an authorization request sent by the Bluetooth terminal (see Huang par. 0027). 

Regarding claim 12, Chen in view of Hallowell in further view of Huang discloses the pairing approval server of claim 11, 
Huang further discloses where the action includes at least one of, transmitting data to the second Bluetooth device, receiving data from the second Bluetooth device, enabling a function of one of the first Bluetooth device and the second Bluetooth device, and/or taking control of a connection between the first Bluetooth device and the second Bluetooth device (see Huang par. 0089, when a network access request sent by a Bluetooth terminal is received, and when it is determined that the Bluetooth terminal is an authorized device, a Bluetooth network sharing function is activated automatically and the network access request is forwarded to a wide area network, so as to enable the Bluetooth terminal to access a network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Chen and Hallowell to perform Bluetooth pairing with the Bluetooth terminal, and during a process of the Bluetooth pairing, receive an authorization request sent by the Bluetooth terminal (see Huang par. 0027). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433